Title: From Benjamin Franklin to Cadwallader Colden, 14 May 1752
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir,
Philada. May 14. 1752
I find Parker has been indiscreet enough, to print a Piece in his Paper, which has brought him into a great deal of Trouble. I cannot conceive how he was prevail’d on to do it, as I know him to be a thorough Believer himself, and averse to every thing that is commonly called Freethinking. He is now much in his Penitentials, and requests me to intercede with you, to procure from the Governor a Nol. Pros. in his Favour, promising to be very circumspect and careful for the future, not to give Offence either in Religion or Politicks, to you or any of your Friends, in which I believe he is very sincere. I have let him know, that I pretend to no Interest with you, and I fear he has behav’d to the Governor and to you in such a Manner as not to deserve your Favour. Therefore I only beg Leave to recommend the poor Man’s Case to your Consideration; and if you could without Inconvenience to your own Character, interest yourself a little in his Behalf, I shall, as I am much concern’d for him, esteem it a very great Obligation. As to the Cause of Religion, I really think it will be best serv’d by Stopping the Prosecution: For if there be any evil Tendency apprehended from the Publication of that Piece, the Trial and Punishment of the Printer will certainly make it 1000 times more publick, such is the Curiosity of Mankind in these Cases. It is besides, an old Thing, has been printed before both in England, and by Andrew Bradford here; but no publick Notice being taken of it, it dy’d and was forgotten, as I believe it would now be, if treated with the same Indifference. I am, with great Respect, Sir, Your most humble Servant
B Franklin
 Addressed: To  The honble. Cadwalader Colden Esqr  Coldengham  Free  B Franklin
